This is an action by one surety against another to recover a proportion of the moneys paid for the principal. There is no case to support such an action. That such an action is not (182) supportable was lately decided at Hillsborough. The plaintiff must resort to equity for a contribution or reimbursement.
Quere de hoc. Et vide 2 Bos.  P., 368 to 274.
NOTE. — See Carrington v. Carson, 1 N.C. 410. But now, by the act of 1807 (1 Rev. Stat., ch. 113, sec. 2), one surety may have an action at law against his cosurety. *Page 193